                                                                                    Case 2:18-cv-01342-GMN-CWH Document 15 Filed 09/17/18 Page 1 of 2


                                                                                   1 COGBURN LAW OFFICES
                                                                                     Jamie S. Cogburn, Esq.
                                                                                   2 Nevada Bar No. 8409
                                                                                     jsc@cogburncares.com
                                                                                   3 Erik W. Fox, Esq.
                                                                                     Nevada Bar No. 8804
                                                                                   4 ewf@cogburncares.com
                                                                                     2580 St. Rose Parkway, Suite 330
                                                                                   5 Henderson, Nevada 89074
                                                                                     Telephone: (702) 748-7777
                                                                                   6 Facsimile: (702) 966-3880
                                                                                     Attorneys for Plaintiffs
                                                                                   7
                                                                                                                           DISTRICT COURT
                                                                                   8
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                                                      CLARK COUNTY, NEVADA
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9
                                                                                       MICHAEL J. PLINSKI and AUDREY
                                                                                  10   MCCLURE-PLINSKI,                                                  Case No.:
                                                                                                                                                 2:18-cv-01342-GMN-CWH
COGBURN LAW OFFICES




                                                                                  11                                 Plaintiffs,
                                                                                               vs.                                 STIPULATION AND ORDER TO
                                                                                  12                                              DISMISS DEFENDANT JPMORGAN
                                                                                       JPMORGAN CHASE BANK, N.A., a Foreign CHASE BANK, N.A. WITH PREJUDICE
                                                                                  13   Company, EQUIFAX INFORMATION
                                                                                       SERVICES, LLC, a Foreign Limited-Liability
                                                                                  14   Company, TRANSUNION, LLC, a Foreign
                                                                                       Limited-Liability Company, and EXPERIAN
                                                                                  15   INFORMATION SOLUTIONS, INC., a
                                                                                       Foreign Corporation,
                                                                                  16
                                                                                                                     Defendants.
                                                                                  17

                                                                                  18         IT IS HERBY STIPULATED by and between Plaintiffs, MICHAEL J. PLINSKI and

                                                                                  19 AUDREY MCCLURE-PLINSKI (“Plaintiffs”) and Defendant, JPMorgan Chase Bank, N.A.

                                                                                  20 (“Chase”), by and through their respective attorneys of record, hereby stipulate and agree that all

                                                                                  21 Plaintiff’s claims asserted against JPMorgan Chase Bank, N.A. in the above-captioned shall be

                                                                                  22 and hereby are dismissed with prejudice.

                                                                                  23 …

                                                                                  24 …

                                                                                  25 …
                                                                                                                                   Page 1 of 2
                                                                                    Case 2:18-cv-01342-GMN-CWH Document 15 Filed 09/17/18 Page 2 of 2


                                                                                   1            IT IS FURTHER STIPULATED that each party shall bear its own attorney fees and costs.

                                                                                   2 Dated this 17th day of September, 2018.           Dated this 17th day of September, 2018.

                                                                                   3 COGBURN LAW OFFICES                               McCALLA RAYMER LEIBERT PIECE, LLP

                                                                                   4

                                                                                   5 By:         /s/ Erik W. Fox                          By:__/s/ Lindsay H. Morales____________
                                                                                             Jamie S. Cogburn, Esq.                          Lindsay H. Morales, Esq.
                                                                                   6         Nevada Bar No. 8409                             Nevada Bar No. 11519
                                                                                             Erik W. Fox, Esq.                               1635 Village Center Circle, Suite 130
                                                                                   7         Nevada Bar No. 8804                             Las Vegas, Nevada 89134
                                                                                             2580 St. Rose Parkway, Suite 330                Attorneys for Defendant,
                                                                                   8         Henderson, Nevada 89074                        JPMorgan Chase Bank, N.A.
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                             Attorneys for Plaintiffs
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9
                                                                                                IT IS SO ORDERED:
                                                                                  10
                                                                                                                                     DATED this ____
                                                                                                                                                 20 day of November, 2018.
COGBURN LAW OFFICES




                                                                                  11

                                                                                  12
                                                                                                                                     __________________________________
                                                                                                                                     Gloria M. Navarro, Chief Judge
                                                                                  13
                                                                                                                                     United States District Court
                                                                                  14 Respectfully submitted by:

                                                                                  15 Dated this 17th day of September, 2018.

                                                                                  16 COGBURN LAW OFFICES

                                                                                  17
                                                                                       By:       /s/ Erik W. Fox
                                                                                  18         Jamie S. Cogburn, Esq.
                                                                                             Nevada Bar No. 8409
                                                                                  19         Erik W. Fox, Esq.
                                                                                             Nevada Bar No. 8804
                                                                                  20         2580 St. Rose Parkway, Suite 330
                                                                                             Henderson, Nevada 89074
                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25
                                                                                                                                 Page 2 of 2
